Citation Nr: 1632897	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  11-27 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to a service-connected left knee and left hip disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse




ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training from November 1983 to July 1984 and served on active duty from June 1985 to August 1985 and from November 1986 to February 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in May 2015.  A transcript of that hearing has been associated with the claims file.

In September 2015, the Board remanded the case for further development.  That development was completed, and the case has since been returned to the Board for appellate review.

The Board also notes that the Veteran's appeal had originally included the issues of entitlement to service connection for a right knee disorder and gastroesophageal reflux disease (GERD).  However, during the pendency of the appeal, the Agency of Original Jurisdiction (AOJ) granted service connection for those disabilities in a February 2016 rating decision.  The grant of service connection constitutes a full award of the benefits sought on appeal. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, those matters are no longer in appellate status. See Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the September 2015 remand, the Veteran was afforded a VA examination in December 2015 in connection with her claim for service connection for a low back disorder.  The examiner opined that there was no direct causal relationship in which knee pain results in back pain and explained that there is no physiological cause and effect relationship.  However, there was no discussion of the Veteran's service-connected left hip disability in the rationale.  Nor did the examiner address whether the Veteran may have had an altered gait due to her service-connected left knee and hip disabilities that could have caused or aggravated the current lumbar spine disorder.  Therefore, the Board finds that an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her low back disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should be obtained and associated with the claims file.

2.  After the above development has been completed, the AOJ should refer the Veteran's claims folder to the December 2015 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying medical opinion regarding the Veteran's low back disorder.  A physical examination is only needed if deemed necessary by the VA examiner.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should also note that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether the Veteran's current low back disorder is caused by or permanently aggravated by her service-connected left knee, right knee, and left hip disabilities, to include any altered gait resulting from those disabilities.  

In rendering this opinion, the examiner should address the significance, if any, of the post-service injuries.  For example, a January 2010 VA treatment record notes that the Veteran had back pain after sweeping.  A March 2011 VA treatment record also noted that the Veteran had sustained a lumbar strain a motor vehicle accident that month.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




